NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 24 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-50238

                Plaintiff-Appellee,             D.C. No. 3:15-cr-02450-BEN

 v.
                                                MEMORANDUM*
MONICA LOPEZ-REAL, a.k.a. Patricia
Martinez-Real,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                   Roger T. Benitez, District Judge, Presiding

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Monica Lopez-Real appeals from the district court’s judgment and

challenges the 27-month custodial sentence and three-year term of supervised

release imposed following her guilty-plea conviction for being a removed alien

found in the United States, in violation of 8 U.S.C. § 1326. We have jurisdiction


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291, and we affirm.

      Lopez-Real contends that the district court procedurally erred by failing to

consider her mitigation arguments. The record reflects that the district court

considered Lopez-Real’s arguments for departures based on her health condition,

rehabilitation, and the contemplated changes to the Sentencing Guidelines, but was

not persuaded them. See United States v. Perez-Perez, 512 F.3d 514, 516 (9th Cir.

2008). Moreover, the reasons for imposing the sentence are apparent from the

record. See United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc)

(“[A]dequate explanation in some cases may also be inferred from the PSR or the

record as a whole.”).

      Lopez-Real also contends that the district court violated her due process

rights by relying on an unprosecuted 1997 arrest noted in the Presentence Report

(“PSR”). The district court did not abuse its discretion in considering the

undisputed fact in the PSR. See United States v. McGowan, 668 F.3d 601, 606-07

(9th Cir. 2012). Lopez-Real has failed to show that the district court relied on false

or unreliable information in imposing her sentence. See id. at 606.

      Lopez-Real next contends that the district court procedurally erred by failing

to calculate the Guidelines range for the three-year term of supervised release it

imposed. Because she did not object below, we review for plain error, see United

States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and conclude


                                          2                                      16-50238
that there is none. Lopez-Real has failed to show a reasonable probability that she

would have received a different sentence had the district court calculated the

supervised release Guidelines range. See United States v. Christensen, 732 F.3d
1094, 1101-02 (9th Cir. 2013).

      Finally, the district court did not abuse its discretion in imposing the 27-

month custodial sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The

low-end Guidelines sentence is substantively reasonable in light of the 18 U.S.C.

§ 3553(a) sentencing factors and the totality of the circumstances, including

Lopez-Real’s criminal history and the need for deterrence. See Gall, 552 U.S. at

51.

      AFFIRMED.




                                          3                                      16-50238